         Case 1:19-cv-12235-LTS Document 216 Filed 08/04/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


JOSEPH MANTHA, on behalf of himself
and all others similarly situated,
                                                       Civil Action No. 1:19-cv-12235-LTS
                      Plaintiff,

        v.


QUOTEWIZARD.COM, LLC,

                      Defendant.


     DEFENDANT’S ASSENTED-TO MOTION FOR LEAVE TO FILE SUMMARY
        JUDGMENT OPPOSITION DOCUMENTS/EXHIBITS UNDER SEAL

        Now comes Defendant QuoteWizard.com, LLC (“QuoteWizard”) and hereby files this

Motion for Leave to File under Seal the below referenced documents in support of its Opposition

to Plaintiff Joseph Mantha’s (“Mantha”) Partial Motion for Summary Judgment.

        QuoteWizard will file its Opposition and related papers on this date, August 4, 2021.

QuoteWizard seeks leave to file under seal: (1) certain exhibits to its Opposition that the

producing party has marked Confidential pursuant to the Parties’ protective order;

(2) QuoteWizard’s Motion to Strike Exhibit 5 to Mantha’s Partial Motion and the attachments

thereto, as well as the exhibit to QuoteWizard’s Motion to Strike, which contain or directly quote

from records likewise marked Confidential; and (3) QuoteWizard’s Response to Mantha’s

Statement of Facts, as Mantha filed the original/unredacted Statement under seal (see ECF No.

207).

        All of the documents for which QuoteWizard seeks leave have been marked Confidential

or include substantial quotations from documents marked Confidential (which therefore are not
         Case 1:19-cv-12235-LTS Document 216 Filed 08/04/21 Page 2 of 3




to be filed on the public docket), or in the case of the Response to the Statement of Facts, were

previously filed under seal.

        Mantha’s counsel has assented to QuoteWizard filing certain exhibits under seal and

QuoteWizard has reciprocally assented to Mantha seeking the same relief for his confidential

filings. Copies of the unredacted filings will be provided to Mantha’s counsel contemporaneous

with filing.

        WHEREFORE, QuoteWizard respectfully requests an Order allowing it to file the

designated Motion, attachment, Response, and exhibits under seal.

                                                    Respectfully submitted,

                                                    QuoteWizard.com, LLC,
                                                    By its attorneys,


                                                    /s/ Kevin P. Polansky
                                                    Kevin P. Polansky (BBO #667229)
                                                    kevin.polansky@nelsonmullins.com
                                                    Christine M. Kingston (BBO #682962)
                                                    christine.kingston@nelsonmullins.com
                                                    Nelson Mullins Riley & Scarborough LLP
                                                    One Financial Center, Suite 3500
                                                    Boston, MA 02111
                                                    (t) (617)-217-4700
Dated: August 4, 2021                               (f) (617) 217-4710


                               LOCAL RULE 7.1 CERTIFICATION

       I, Kevin P. Polansky, hereby certify that, by e-mails on July 31, 2021, Plaintiff’s counsel
and my office conferred in good faith regarding the issues raised by this Motion, and Plaintiff’s
counsel assented to QuoteWizard filing certain exhibits/documents under seal.

Dated: August 4, 2021                                       /s/ Kevin P. Polansky




                                                2
         Case 1:19-cv-12235-LTS Document 216 Filed 08/04/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I, Kevin P. Polansky, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on this date.

Dated: August 4, 2021                                         /s/ Kevin P. Polansky




                                                  3
